871 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Rodney M. STOCKTON, Jr., d/b/a Stockton Enterprises, Appellant,v.EVYAN PERFUMES, INC., Appellee.
No. 89-1004.
United States Court of Appeals, Federal Circuit.
March 15, 1989.

Before EDWARD S. SMITH, BISSELL and MICHEL, Circuit Judges.
PER CURIAM.


1
Rodney M. Stockton, Jr., d/b/a Stockton Enterprises, appeals the decision of the Trademark Trial and Appeal Board, Cancellation No. 15,164 (July 8, 1988), granting Evyan Perfumes, Inc.'s petition for cancellation of Stockton Enterprises' registrations for "YOUTH-BEAUTY-MOISTURE" and "YOUTH-BEAUTY."    We affirm on the basis of the board's opinion.